Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a 371 of PCT/IN2017/050120.
The amendment filed on October 20, 2021 has been entered.  No new matter has been entered.	 

Election/Restrictions
Applicant's election with traverse of pET101D as the expression vector and E. coli Rosetta as the host cell and in the reply filed on October 20, 2021 is acknowledged.  The traversal is on the ground(s) that the claims have unity because the polynucleotide of SEQ ID NO:1 comprised in the expression vector and host cell defines a contribution over the cited art. The lack of unity was not issued for lack of unity of invention, but lack of unity among species.  The species identified in the lack of unity are plasmid expression vectors, such as any species of plant or bacterial plasmid expression vectors (see generic claim 4), and host cells, such as any species of any host cell or E. coli cells (see generic claims 6-7), which are disclosed by Santino. 
However, Claim 1 is allowable. Therefore, pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement (lack of unity among the species), as set forth in the Office action mailed on August 20, 2021, is hereby withdrawn and all claims are fully examined for patentability under 37 CFR 1.104. In view of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim for Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 26, 2018 and December 28, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
The publication year for Reference 6 “DESHPANDE” in the IDS filed on September 26, 2018 is incorrectly cited as 2016.  The publication year is 2017.  Therefore, the publication year has been corrected from 2016 to 2017, see the initialed IDS.

Relevant Art
Prunus dulcis gene encoding a 9-lipoxygenase and expression of the gene in a host cell.  However, the 9-lipoxygenase gene of Santino has 59.6% sequence identity to SEQ ID NO:1 of the instant application and encodes a 9-lipoxygenase having 75.5% sequence identity to SEQ ID NO:2 of the instant application and fails to teach or suggest the claimed invention.  
Deshpande (form PTO-1449) discloses isolation of a Mangifera indica L. gene encoding a 9-lipoxygenase and expression of the gene in a host cell.  However, the 9-lipoxygenase gene of Deshpande has 99.6% sequence identity to SEQ ID NO:1 of the instant application and encodes a 9-lipoxygenase having 99.8% sequence identity to SEQ ID NO:2 of the instant application and fails to teach or suggest the claimed invention.   Also, Deshpande was published after the filing date of the instant application.

Allowable Subject Matter
Claims 1-12 are allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The prior art does not teach or suggest a polynucleotide having the nucleotide sequence of SEQ ID NO:1 encoding a recombinant protein 9-lipoxygenase.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652